Conviction is for possessing intoxicating liquor for the purpose of sale, punishment being two years in the penitentiary. *Page 198 
Appellant's motion for new trial was overruled on August 28th, 1930, and 80 days after adjournment of court given in which to file statement of facts and bills of exception. Court adjourned on August 29th. All bills of exception were filed on November 18th. The state's attorney calls it to our attention that this was 81 days after court adjourned, and 82 days after notice of appeal. See Art. 760, C. C. P. In the absence of a further extension order the bills of exception were filed too late and may not be considered. The statement of facts was filed within 90 days and under said Art. 760 may be considered.
Officers found in appellant's house a quantity of whisky in pint bottles and half-gallon jars; also a bottle capper and a ten gallon keg; also more than 100 empty bottles, some described as "beer bottles"; other as "flat bottles" or flasks.
The evidence supports the verdict and the judgment is affirmed.
Affirmed.